Matter of Rodriguez v Collado (2020 NY Slip Op 01688)





Matter of Rodriguez v Collado


2020 NY Slip Op 01688


Decided on March 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 12, 2020

529253

[*1]In the Matter of Orlando Rodriguez, Petitioner,
vJafia Collado, as Superintendent of Shawangunk Correctional Facility, Respondent.

Calendar Date: February 7, 2020

Before: Garry, P.J., Egan Jr., Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Orlando Rodriguez, Wallkill, petitioner pro se.
Letitia James, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
Garry, P.J., Egan Jr., Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.